Title: To Thomas Jefferson from Thomas Truxtun, 18 May 1801
From: Truxtun, Thomas
To: Jefferson, Thomas


               
                  Sir
                  Norfolk May 18th. 1801
               
               I have taken the liberty of addressing you personally as to my situation in the establishment of the Navy—a member of which I became, not from any pecuniary consideration, but from motives of Patriotism, and a pure love of Country and the Service.
               In the year 1794 when the first attempt was made towards a marine armament under the present Government of the United States—an act of Congress (as you very well know) was passed authorizing the building of six frigates for the sole purpose of resenting the wrongs done to our Citizens & Commerce by the States of Barbary, unless an accommodation [on] reasonable terms could be effected by treaty.—This act under which six Captains were appointed—set forth that in case of a peace with the Algerines all further proceedings should cease—and after some considerable progress was made in the building of the frigates—a peace with Algeirs did take place and all proceedings ceased under the act which authorised their commencement and by orders issued from the war office—Congress however being in Session at the time this Algerine peace was ratified—a New Naval Act was passed on the 18th of April 1796 empowering the President of the US to continue the building and equipping &c of the three frigates United States—Constitution—Constellation and Captains 1 Barry—2 Nicholson and 3 Truxtun received shortly after their respective Commissions which were Numbered as over their Names above—and this Selection from the Six was made by General Washington—and the other three Gentlemen were considered at the war office as deranged officers—or officers out of service by the Law under which they were appointed, having died a Natural death—And it appears that the successor to General Washington as President of the US on the encrease of [the] Navy in July 1798—by another act of Congress: Considered Talbot—Dale and Sever completely out of service—otherwise he would not have nominated them a second time to the Senate, before he would venture to commission and employ them on board the public ships—for they never even were commissioned, untill after their Second nomination and the concurrence of the Senate had [been] given as to their being Captains in the Navy—add to this I have a letter written to me officially by Mr. Stoddert shortly after the reappointment of those three Gentlemen that Captain Talbot was Junior to me but Next in rank.—Mr Adams however a considerable time after this (more than one year) when at Braintree and Talbot was near him at Boston attached to the Frigate Constitution—declared the rank against [any] Legitimate right, and against every sort of naval military principle heretofore known, in favour of [the] officer; and at a time when I had just before arrived from the West India Station, and brought into this port the first national frigate that had ever yielded to a single Ship of the US.  It was this extraordinary conduct Sir that induced me to offer a resignation of my Commission in July 1799 but as it was not accepted and our differences with France—were not then settled [or] likely to be settled very soon—I was induced from the same motives, that first brought me into the Navy—and from the daily importunities of my friends [to] return to my command and have now the satisfaction of seeing our Country happy—quiet & at peace with all the world, tho’ it gives me time to reflect on pass’d sceens, and to feel much mortification.
               Be my opinion of certain men what it may as respects a knowledge of the Science of their profession and the propriety of their conduct in common life—I never had a wish or desire to be placed over those who fairly ranked me, but on the contrary was in hopes Captains Barry & Nicholson from being old Servants—would have been retained or had some comfortable employment equally satisfactory to them on shore. I am sensible Sir that the regular mode is to address the Secy. of the Navy on all such subjects as this, and I am not in the habit of deviating from any regular system that is established—I hope however you will pardon me for the liberty I have taken in writing to you this letter as Mr Jefferson and not as President Jefferson, and of enclosing you the first Commission I received meerly to show the correctness of my statement, as to its Number.
               I have the honor to be Sir with the highest respect and esteem, Your very Obt humble Servant
               
                  
                     Thomas Truxtun
                  
               
            